Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' arguments filed in their response dated 04/19/2021 are acknowledged; in said response applicants’ have amended claims 1-3 and added new claims 4-25. Thus, amended claims 1-25 are pending in this application and are now under consideration. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Maintained-Specification: Objections
	Examiner notes that applicants’ have not updated the relationship of the instant application to its parent application that has matured into a patent. Examiner urges applicants’ to amend said information in the specification in response to this office action.
	Examiner notes that applicants’ in their response dated 04/19/2021 have not provided any arguments or rebuttal or traversal for the specification objections, therefore the objection is maintained. 
New-Matter/Objection to Specification
Necessitated by claim amendments
Upon further review of claims amendment dated 04/19/2021; Amended claims 4, 11 and 17  and claims 5-6, 8-10, 12-16 depending therefrom are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Amended claims 4, 11 and 17  (dated 04/19/2021) recites “… or a reduced expression of or deleted for fatty acid-desaturase (OLE1)”, as claimed was not contemplated in the specification as originally filed dated 02/10/2020, nor support for the amended claims 4, 11 and 17  (dated 04/19/2021) can be found in the parental specification 15/979,144 as originally filed on 05/14/2018 and Provisional application 62/505,725 as originally filed dated 05/12/2017. 
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claims 1, 2 and claim 3 depending therefrom rejected under of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims 1-3 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al., (US 2016/0237444 A1, in IDS), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 1-3 rejected under 35 U.S.C. 103(a) as being unpatentable over Nielsen et al., (US 2016/0237444 A1, in IDS) as applied to claims 1-3 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and further in view of Runguphan et al., (US 2016/0215308 A1, in IDS), Gatter et al., (US 2016/0304913 A1, in IDS), Shi et al., (MBio, 2014, Vol. 5(3): e1130-14, 8 pages, in IDS) and David et al., (WO 2016/159869 A1, in IDS), ), is being withdrawn due to claim amendments and persuasive arguments.
New-Claim Rejections: 35 USC § 112(b) 
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1, 2 and claims 3-4, 7-11, 13-21 and 23-25 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-3 are indefinite in the recitation of “an increased expression … capable of producing at least 1.0 g of fatty alcohol per liter of medium” (as in claims 1-3); and “… promoter of higher transcription activity” (as in claim 2); “…and “reduced expression” (as in claim 4) as it is unclear what structural features a cell must have in order to provide the capability of producing the recited levels of fatty alcohol, including “increased expression” and “higher transcription” and “reduced expression”; hence the metes and bounds of claims 1-4, 7-11, 13-21 and 23-25 are unclear. Clarification and correction is required.
New Matter-Claim Rejections: 35 USC § 112(a)
Necessitated by claim amendments
Amended claims 4, 11 and 17 and claims 5-10, 12-16 depending therefrom dated 04/19/2021 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/new-matter, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4-17 (dated 04/19/2021) is rejected because, claims 4, 11 and 17, recites the following subject matter “… or a reduced expression of or deleted for fatty acid-desaturase (OLE1)”and is considered to be new matter. Examiner maintains the position that j) an increased expression of the desaturase encoded by OLE1, or functional fragment thereof”.
The scope and the breadth of amended claims 4-17 as claimed in 04/19/2021 was not contemplated in the specification as originally filed dated 02/10/2020, nor support for the amended claims 4, 11 and 17 (dated 04/19/2021) can be found in the parental specification 15/979,144 as originally filed on 05/14/2018 and Provisional application 62/505,725 as originally filed dated 05/12/2017; see Purdue Pharma L.P. v. Faulding Inc., 230 F .3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000). 
Maintained-Claim Rejections: 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 1-4, 7-11, 13-21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-4, 7-11, 13-21 and 23-25 of the instant application as interpreted are directed to any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and …OLE1  wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-11, 13-21 and 23-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-11, 13-21 and 23-25).
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., 

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of 
In the instant case, there is no structure associated with function with regard to the members of genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and …OLE1  wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-11, 13-21 and 23-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-11, 13-21 and 23-25). 
No information, beyond the characterization of a single species: isolated specific recombinant strain/specific cellular context Saccharomyces cerevisiae comprising specific structures with associated function (see specification; and Example 1, Table 1, pages 18-35 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and …OLE1  wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-11, 13-21 and 23-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-11, 13-21 and 23-25).
The genus of recombinant host cells/genetically modified yeasts comprising a genus of polypeptides and the encoding polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of as disclosed in prior art; for details see specification; and Example 1, Table 1, pages 18-35 of specification with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-10, in IDS), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Applicants’ are respectfully directed to the problems associated EC Classification in the section “Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999, in IDS), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001, in IDS), teaches that two naturally occurring Pseudomonas enzymes 
Hence, claims as written reads on a genus of undefined genes i.e., any structurally and functionally undefined native and heterologous enzymes (including functional fragments, variants, mutants and homologs) that function in metabolic pathways to convert any carbohydrate source (genus of substrates) to any fatty alcohol derived product (genus of products), in a genus of genetically modified yeast cells. 
(i) Neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein, such as mutations in the regulatory region of a gene, co-expression of genes encoding proteins that will induce transcription, addition of chemical enhancers of enzymatic activity or chemical enhancers of transcription/translation, or mutations within the coding region of a gene such that the resulting protein would have enhanced enzymatic activity; and 
(ii) Neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity; genetic engineering methods like interrupting the coding gene or the elements that control gene expression or mRNA stability, mRNA translation through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would interrupt transcription by radiation methods, co-expression of proteins which would act as transcription inhibitors, the addition of chemical inhibitors of transcription or translation, the addition of enzymatic activity inhibitors including use of inorganic, organic and small molecules, and production of an inhibitor or inhibition of an activator, covering a wide spectrum of methods.  
	As stated above, no information beyond the characterization of a single species: isolated specific recombinant strain/specific cellular context Saccharomyces cerevisiae comprising specific structures with associated function (as disclosed in prior art; for details see 103 rejections below and the method of use of said recombinant hosts; see specification; and Example 1, Table 1, pages 18-35 of specification), has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides and the encoding polynucleotides in a genus of host cells. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above 35 U.S.C. 112(a) written-description with the following arguments: (see page 9 of Applicants’ REMARKS dated 04/19/2021). 
Applicants’ argue: “…Amended Claims 1 and 2 no longer recite the phrase “or functional fragment thereof”. Accordingly, the amended claims comply with the written description requirement, and Applicants respectfully request the Examiner to withdraw this rejection.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 11/17/2020 and additionally for the following reasons: The limitations in amended claims do not address the issues provided in the previous office action with regard to insufficient written description (for details see above in the body of rejection and also 112(b) rejection above for claims interpretation). Given this scenario, a skilled artisan needs to be provided with the specific structure associated with the function. The specification does not provide support for the full scope and breadth of the claims, thus examiner continues to hold the position the experimentation left to those skilled in the art is unnecessarily, and improperly extensive and undue and there is lack of evidence for possession. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications and enormous number of methods and structural elements that increase the expression and decrease the activities of genes of interest in any cellular context (genus of hosts). The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). Therefore, the rejection is maintained.

 “The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”
Maintained-Enablement
II. Claims 1-4, 7-11, 13-21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a single species: isolated specific recombinant strain/specific cellular context Saccharomyces cerevisiae comprising specific structures with associated function (for details see specification; and Example 1, Table 1, pages 18-35 of specification). However, specification does not reasonably provide enablement for any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and …OLE1  wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-11, 13-21 and 23-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-11, 13-21 and 23-25). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-4, 7-11, 13-21 and 23-25 are so broad as to encompass: genus of recombinant hosts comprising a genus of polypeptides with the associated function and encoding polynucleotides i.e., any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and …OLE1  wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-11, 13-21 and 23-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-11, 13-21 and 23-25). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides and encoding polynucleotides broadly encompassed by the claims in a genus of recombinant host cells. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a single species: isolated specific recombinant strain/specific cellular context Saccharomyces cerevisiae comprising specific structures with associated function (for details see specification; and Example 1, Table 1, pages 18-35 of specification). It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides and the encoding polynucleotides i.e., any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and …OLE1  wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-11, 13-21 and 23-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-11, 13-21 and 23-25). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., Prediction of protein function from protein sequence and structure. Q Rev Biophys. 2003, Aug. 36 (3): 307-340, in IDS), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides and the encoding polynucleotides encompassed by these claims in a genus of host cells.	
Hence, claims as written reads on a genus of undefined genes i.e., any structurally and functionally undefined native and heterologous enzymes (including functional fragments, variants, mutants and homologs) that function in metabolic pathways to convert any carbohydrate source (genus of substrates) to any fatty alcohol derived product (genus of products), in a genus of genetically modified yeast cells. 
(i) Neither the specification nor the art teach additional modifications which would result in increased transcription/translation or increased activity of a protein, such as mutations in the regulatory region of a gene, co-expression of genes encoding proteins that will induce transcription, addition of chemical enhancers of enzymatic activity or chemical enhancers of transcription/translation, or mutations within the coding region of a gene such that the resulting protein would have enhanced enzymatic activity; and 
(ii) Neither the specification nor the art provide any teaching as to other modifications which would result in reduced enzymatic activity; genetic engineering methods like interrupting the coding gene or the elements that control gene expression or mRNA stability, mRNA translation through antisense RNA expression, siRNA, etc., mutations within the regulatory region of a gene which would interrupt transcription by radiation methods, co-expression of proteins which would act as transcription inhibitors, the addition of chemical inhibitors of transcription or translation, the addition of enzymatic activity inhibitors including use of inorganic, organic and small molecules, and production of an inhibitor or inhibition of an activator, covering a wide spectrum of methods.  
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and …OLE1  wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-11, 13-21 and 23-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-11, 13-21 and 23-25), as claimed in claims 1-4, 7-11, 13-21 and 23-25, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity … having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above 35 U.S.C. 112(a) enablement with the following arguments: (see pages 9-10 of Applicants’ REMARKS dated 04/19/2021). 
Applicants’ argue: “…Amended Claims 1 and 2 no longer recite the phrase “or functional fragment thereof”. Accordingly, the amended claims comply with the enablement requirement, and Applicants respectfully request the Examiner to withdraw this rejection.”
Reply: Applicants' arguments have been considered but are found to be non-persuasive for the following reasons. Applicants’ arguments filed on 04/19/2021 for the traversal of enablement rejection is on similar lines to the arguments presented for traversing the written-description, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record, supporting evidence and arguments presented above in maintaining the written-description rejection also applies to enablement rejection. For the above cited reasons, examiner is maintaining the written-description and enablement rejection for claims 1-4, 7-11, 13-21 and 23-25.
Maintained-Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10, 12-16 and 18-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US 10,557,152 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1-10, 12-16 and 18-25 of the instant application and claims 1-10 of US 10,557,152 B2 are both directed to “a genetically modified yeast cell comprising at least six or more modifications… and a method of producing fatty alcohol…;.
Claims 1-10, 12-16 and 18-25 of the instant application listed above cannot be considered patentably distinct over claims 1-10 of US 10,557,152 B2 of the reference patent when there is specifically recited embodiment that would mainly anticipate or render obvious claims 1-10, 12-16 and 18-25 of the instant application. 
Alternatively, claims 1-10, 12-16 and 18-25 of the instant invention cannot be considered patentably distinct over claims 1-10 of US 10,557,152 B2 when there is 1-10 of that patent and falls within the scope of the instant claims 1-10, 12-16 and 18-25 herein i.e., “any genetically modified yeast (genus of hosts) said host comprising genus of polypeptides including, mutants and variants of undefined/unlimited structures having the following activities: increased expression of Mus musculus fatty acid reductase (MmFAR1); increased expression of acetyl-CoA carboxylase (ACC1); increased expression of fatty acid synthase 1 (FAS1); and increased expression of fatty acid synthase 2 (FAS2) (as in claims 1-3); wherein said increased expression is achieved by any means or methods and reduced expression of …HFD1, …ADH6, … GDH1,  …DGA1,  and wherein said reduced expression is achieved by any means or methods (as in claims 4, 7-10, 12-16 and 18-25; also see 112(b) and 112(a) new-matter rejections above for claims interpretation); and said genetically modified yeast produces any fatty alcohol of any chain length or mixtures thereof (as in claims 1-4, 7-10, 12-16 and 18-25),” because it would have been obvious to one having ordinary skill in the art to modify claims 1-10 of US 10,557,152 B2 by selecting a specifically disclosed embodiment that supports those claims. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within claims 1-10 of US 10,557,152 B2.
	Examiner notes that applicants’ in their response dated 04/19/2021 have not provided any arguments or rebuttal or traversal for the above ODP rejection, therefore the rejection is maintained. In addition, examiner below has reproduced the allowed claims of 1-10 of US 10,557,152 B2 and said allowed claims includes all the structural and functional elements as claimed in the instant amended claims 1-10, 12-16 and 18-25. 

    PNG
    media_image1.png
    471
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    379
    400
    media_image2.png
    Greyscale

Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Upon further review of claims amendment dated 04/19/2021; Amended claims 4, 11 and 17  and claims 5-6, 8-10, 12-16 depending therefrom are objected to under 35 U.S.C. 132(a), because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
Claims 1, 2 and claims 3-4, 7-11, 13-21 and 23-25 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Amended claims 4, 11 and 17 and claims 5-10, 12-16 depending therefrom dated 04/19/2021 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first new-matter, as failing to comply with the written description requirement.
Claims 1-4, 7-11, 13-21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for written-description and enablement.
Claims 1-10, 12-16 and 18-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US 10,557,152 B2.
Conclusion
	None of the claims are allowable. Claims 1-25 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 

It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652